DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claimed subject matters “Gold Nanoparticle” should be “Gold Nanoparticles” and “the nanoparticle” should be “the nanoparticles” since applicant is reciting a concentration of a plurality of nanoparticles rather than a single nanoparticle.
The claimed subject matter “The kit as claimed in claim 1” should be removed or labeled as a separate dependent claim since the kit is already claimed in claim 1 and does not need a statement of dependency upon claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 4, the claimed subject matter “phosphate buffered saline is composed by Sodium Chloride, Potassium Chloride, Disodium phosphate, Potassium dihydrogen phosphate” is rendered indefinite.  Examiner notes it is unclear as to whether all the liquids are inclusive and/or exclusive since the elements are not grouped with an “and” statement, “or” statement, or a Markush statement.  
In regards to claim 7, the claimed subject matter “comprising of> 50% Ethanol, Methanol, Isopropanol, Formaldehyde, Saline solution, Di- potassium hydrogen phosphate” is rendered indefinite.  Examiner notes it is unclear as to whether all the liquids are inclusive and/or exclusive since the elements are not grouped with an “and” statement, “or” statement, or a Markush statement.  Applicant teaches the preservative fluid used for fixing the sample on the slide is selected from the group comprising of > 50% Ethanol, Methanol, Isopropanol, Formaldehyde, Saline solution, Di- potassium hydrogen phosphate (pg. 5, line 20).  Examiner suggests “selected from the group 
Allowable Subject Matter
 Claims 1-3, 5, & 6 are allowed.  Claims 4 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “d) Phosphate Buffered Saline (PBS). d) Pre- coated glass slide. The kit as claimed in claim 1, wherein the concentration of the nanoparticle is in the range of 8-10 x 1013 particles/ml”, in combination with the rest of the limitations of claim 1.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a. Providing cell samples in preservative fluid comprising of> 50% Ethanol, Methanol, Isopropanol, Formaldehyde, Saline solution, Di- potassium hydrogen phosphate. b. Centrifuging the cell samples obtained in step a to obtain a pellet by using density gradient fluid comprising of 20-50% (w/v) of sucrose in MilliQ water”, in combination with the rest of the limitations of claim 7.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jennifer Connolly, “Non-invasive and label-free detection of oral squamous cell carcinoma using saliva surface-enhanced Raman spectroscopy and multivariate analysis” 28 February 2016.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAURICE C SMITH/Examiner, Art Unit 2877